                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PEACE ELLUVASUN ALLAH           )
CUSH-EL,                        )
                                )
               Plaintiff,       )
                                )
        v.                      )              1:21CV337
                                )
STATE OF MISSOURI INC., et al., )
                                )
                                )
               Defendants.      )


                                  ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

April 30, 2021, was served on the parties in this action.            (Docs.

4, 5.)    Plaintiff filed a motion to amend as well as objections to

the Recommendation.      (Docs. 6, 8.)

     The court has appropriately reviewed the motion to amend and

portions of the Magistrate Judge’s report to which objections were

made and has made a de novo determination in accord with the

Magistrate Judge’s report.       The motion to amend fails to correct

the defects identified in the Recommendation.         The court therefore

adopts the Magistrate Judge’s Recommendation.

     IT    IS   THEREFORE   ORDERED   that   this   action   is   filed   and

dismissed sua sponte without prejudice to Plaintiff filing a new

action, on the proper forms and in a proper district, which




     Case 1:21-cv-00337-TDS-LPA Document 9 Filed 05/19/21 Page 1 of 2
corrects the defects of the current complaint and is accompanied

by the applicable $402.00 filing fee.



                                     /s/   Thomas D. Schroeder
                                  United States District Judge


May 19, 2021




                                    2



     Case 1:21-cv-00337-TDS-LPA Document 9 Filed 05/19/21 Page 2 of 2
